DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaishi et al. (US 2002/0190313).

    PNG
    media_image1.png
    313
    506
    media_image1.png
    Greyscale

(Claim 1) Takaishi et al. teach a silicon carbide semiconductor device comprising:

wherein the silicon carbide substrate includes a first impurity region (1) having a first conductivity type (paragraph 32),
a second impurity region (2) provided on the first impurity region and having a second conductivity type different from the first conductivity type (paragraph 32), and
a third impurity region (3) provided on the second impurity region to be separated from the first impurity region, the third impurity region having the first conductivity type (paragraph 32),
the first main surface is provided with a gate electrode trench (11/5) and a gate runner trench (12/5a),
the gate electrode trench (11/5) is defined by a side surface and a bottom surface continuous to the side surface,
the side surface is constituted of the first impurity region (1), the second impurity region (2), and the third impurity region (3), and
the bottom surface is constituted of the first impurity region (1),
the silicon carbide semiconductor device further comprising:
a gate insulating film (4) in contact with both the side surface and the bottom surface;
a first gate electrode (5) provided on the gate insulating film;
a second gate electrode (5a) provided in the gate runner trench and electrically connected to the first gate electrode;

a second electrode (8 not shown, drain) in contact with the second main surface (paragraph 41); and
a gate runner (9) provided on the second gate electrode (5a).
(Claim 2) Takaishi et al. wherein in a direction perpendicular to the second main surface, a boundary between the second gate electrode (5a) and the gate runner (9) is located between the first main surface (top surface of #3) and the second main surface (bottom surface of #1A).
(Claim 6) Takaishi et al. wherein the third impurity region (3) is separated from the gate runner trench (12/5a).
(Claim 7) Takaishi et al. wherein a width (20 microns, paragraph 35) of the gate runner trench at a cross section perpendicular to an extending direction of the gate runner trench is larger than a width (0.35 – 1 micron, paragraph 33) of the gate electrode trench at a cross section perpendicular to an extending direction of the gate electrode trench.
(Claim 8) Takaishi et al. wherein a width of the second gate electrode (5a) at a cross section perpendicular to an extending direction of the second gate electrode is larger than a width of the gate runner (9) at a cross section perpendicular to an extending direction of the gate runner.
Allowable Subject Matter
Claims 11 and 12 are allowable,, because prior art does not teach:
(Claim 11) wherein the silicon carbide substrate includes a fourth impurity region located between the gate runner trench and the second main surface,
the fourth impurity region having the second conductivity type, the fourth impurity region being in contact with the gate runner trench.
(Claim 12) a fifth impurity region provided on the second impurity region, the fifth impurity region having the second conductivity type,
the fifth impurity region having an impurity concentration higher than an impurity concentration of the second impurity region,
Claims 3 – 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(Claim 9) a distance between the fourth main surface and the second main surface is shorter than a distance between the sixth main surface and the second main surface.
(Claim 10) a distance between the fourth main surface and the second main surface is shorter than a distance between the sixth main surface and the second main surface.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 15, 2021